 1   Robert C Weems (CA SBN 148156)
     WEEMS LAW OFFICES
 2   769 Center Blvd., PMB 38
     Fairfax, CA 94930
 3   Ph: 415.881.7653
     Fx: 866.610.1430
 4         rcweems@weemslawoffices.com
     Attorneys for Plaintiff,
 5   NATASHIA IONE THOMAS

 6
 7              UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA
 8    NATASHIA IONE THOMAS,                                Case No. 2:19-cv-01774-DMC

 9          Plaintiff,                                     STIPULATION AND PROPOSED ORDER RE
                                                           SCHEDULING ORDER EXTENDING TIME
10    v.                                                   FILED BY NATASHIA IONE THOMAS

11    ANDEW M. SAUL, Commissioner of
      Social Security,
12
            Defendant.
13
           The parties hereby stipulate and agree this date of March 3, 2020, subject to the Court’s approval
14
     and order, that there is good cause to extend time and to modify the scheduling order, ECF No. 5,
15
     and that Plaintiff’s time to move for summary judgment and/or remand be extended from March 7,
16
     2019 to April 22, 2020 with all other deadlines likewise extended. This is Plaintiff’s first extension of
17
     time.
18
           The good cause supporting this stipulation includes, but is not limited to, exceedingly large
19
     administrative record of 1,235 pages, and current motion status cannot with diligence meet
20
     professional standards.
21
22
23
           / / /
24
25
26
           / / /
27
28

                                                          1
     STIPULATION AND PROPOSED ORDER                                                 Case No. 2:19-cv-01774-DMC
 1    WEEMS LAW OFFICES                     McGREGOR W. SCOTT, U.S. Attorney
                                            DEBORAH LEE STACHEL, Regional Chief
 2                                            Counsel, Region IX, Soc. Sec. Admin.
                                            DANIEL P. TALBERT, Sp. Asst. U.S. Attorney
 3
      /s/Robert C. Weems              By:   /s/ DANIEL P. TALBERT
 4    Robert C. Weems,                      Daniel P. Talbert, Sp. Asst. U.S. Attorney,
      Attorney for Plaintiff                Attorneys for Defendant (by direction for Mr.
 5                                          Talbert from Chantal Jenkins)

 6
 7   IT IS SO ORDERED.
 8
 9 Dated: March 3, 2020
10                                           ____________________________________
                                             DENNIS M. COTA
11                                           UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
     STIPULATION AND PROPOSED ORDER                                  Case No. 2:19-cv-01774-DMC
